DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I (claims 1-4, and 6-10, drawn to a tetradentate cyclic-metal platinum complex having structure of formula (1) of claim 1, and a device comprising the complex), in the reply filed on 12/29/2020 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6
It is unclear whether this claim claims 1) a product of organic electroluminescent material comprising the tetradentate cyclic-metal platinum complex or 2) a method to prepare an organic electroluminescent material, rendering this claim indefinite.
An additional indefiniteness would be added, if this claim claims a method, because there is no specific steps involved in the process of this claim. See MPEP 2173.05(q).
For the purpose of prosecution, the examiner interprets this claim to mean that Applicant claims a product of an organic electroluminescent material comprising the tetradentate cyclic-metal platinum complex comprising 6-substituted carbazole according to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0364605 A1, hereafter Li) in view of Tsai et al. (US 2013/0168656 A1, hereafter Tsai).
Regarding claims 1-4: Li discloses a tetradentate cyclic-metal platinum complex ([080]) having a general structure (the first formula in [110], hereafter called “Formula 110”), as shown below.

    PNG
    media_image1.png
    271
    511
    media_image1.png
    Greyscale

Wherein L1 and L2 can be substituted or unsubstituted aromatic ring, heterocyclic group, carbene group, or N-heterocyclic carbene ([088]); A1 can be O ([091]); M can be Pt ([094]), Ra, b, and R1 through R10 can be each substituted or unsubstituted alkyl group or a substituted or unsubstituted aryl group ([084]).

    PNG
    media_image2.png
    249
    344
    media_image2.png
    Greyscale

Li further discloses a phenyl- and dimethyl-substituted phenylpyrazole ligand ([105], hereafter called “Ligand 105”) as the left ligand (i.e. the ligand including L1 and L2 of Formula 110) of the tetradentate cyclic-metal platinum complex of Li.
Li exemplifies tetradentate cyclic-metal platinum complexes ([114]-[115]) having following structures.

    PNG
    media_image3.png
    351
    695
    media_image3.png
    Greyscale

Li further discloses that the compound of the invention can be used as an emitter of an organic light-emitting diode ([006]; “emitter” in [083]; “emissive material” in [119]; device “100” in Fig. 1).
The compound PtON1 of Li does not have a phenyl group substituted to the pyrazole ring; however, Li teaches a phenyl group being a known substituent at that substitution position 4 (marked by arrow above in the above left figure), as exemplified in the compound PtON6. Furthermore, the Ligand 105 of Li includes both phenyl and dimethyl substituents substituted to the pyrazole ring.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound PtON1 by substituting the hydrogen at the substitution position 4 of the pyrazole ring by a phenyl group, as taught by Li.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, change of the substituents in the list of the exemplified substituent groups would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode device.
The resultant compound has the following structure.

    PNG
    media_image4.png
    272
    632
    media_image4.png
    Greyscale

The pyridylcarbazole ligand (enclosed by a dashed box in the figure above) of the Compound taught by Li does not meet the limitation of Rx and R of Applicant’s formula (I) of claim 1.
However, Li does teach the substituents R3 and R7 of Formula 110 of Li (equivalent to Rx
Tsai discloses a pyridylcarbazole ligand coordinating to platinum to form a Pt complex (ligand “A-L1-B” in [019]; the first ligand in [019]), as shown below.
    PNG
    media_image5.png
    343
    720
    media_image5.png
    Greyscale

In the Ligand A-L1-B of Tsai, R1, R2 and R6 can be each hydrogen and alkyl group ([049] and [054]).
Tsai further exemplifies Compound 19, wherein the alkyl substituents are each isopropyl group ([061]).
The isopropyl-substituted pyridylcarbazole ligand of Compound 19 of Tsai has identical backbone structure as the right ligand of the Compound taught by Li. The only difference is the isopropyl substituents substituted to pyridine and carbazole units. Therefore, the isopropyl group is a known substituent at Rx and R substitution positions of Applicant’s formula (I) at the time when the invention was effectively filed.
Tsai further teaches that substituents such as branched or unbranched alkyl, preferably containing at least 3 carbons, can be used to enhance ability to undergo solution processing ([045]).
Li and Tsai are analogous in the field of platinum complexes comprising a pyridylcarbazole ligand.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound taught by Li by substituting hydrogen by isopropyl groups at the substitution positions of Rx and R of Applicant’s formula (I), as taught by Tsai.
The motivation for doing so would have been to provide the tetradentate cyclic-metal platinum complex with enhanced ability to undergo solution processing, as taught by Tsai.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the change of the substituent groups among the known substituents at positions Rx and R of the pyridylcarbazole ligand would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode device.
The resultant compound has the following structure.

    PNG
    media_image6.png
    262
    616
    media_image6.png
    Greyscale

The Complex of Li as modified by Tsai has identical structure as Applicant’s formula (I) of the instant claim 1, wherein R is alkyl (isopropyl); Ra and Rb are each alkyl (methyl); Rx is alkyl (isopropyl); and Ry is H, meeting all the limitations of claim 1.
The Complex of Li as modified by Tsai, wherein the 
    PNG
    media_image7.png
    132
    114
    media_image7.png
    Greyscale
 has a structure of
    PNG
    media_image8.png
    111
    106
    media_image8.png
    Greyscale
, meeting all the limitations of claim 2.
The Complex of Li as modified by Tsai, wherein the complex has a structure of Pt367, meeting all the limitations of claim 3.

    PNG
    media_image9.png
    222
    289
    media_image9.png
    Greyscale

The Complex of Li as modified by Tsai has net charge of zero. Therefore, the complex is electrically neutral, meeting all the limitation of claim 4.
Regarding claims 6-8 and 10, the Complex of Li as modified by Tsai reads on all the features of claims 1-4, as outlined above.
Applicant recites “Use of the tetradentate cyclic-metal platinum complex , … in organic electroluminescent materials” in claim 6. As outlined above, the limitation of the instant claim 6 is interpreted as “a product of organic electroluminescent material comprising the tetradentate cyclic-metal platinum complex comprising 6-substituted carbazole according to claim 1.”
Li does not exemplify a specific device comprising the Complex of Li as modified by Tsai used as an emitter material.
However, Li teaches that the compound of the invention can be used as the electroluminescent material (“emitter” in [083]; “emissive material” in [119]) of an organic light-emitting diode ([006]; “100” in Fig. 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Complex of Li as modified by Tsai by using the compound as the emitter of an organic light emitting diode, as taught by Li.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, the change of the emitter material of an organic light emitting diode would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting diode.
The resultant organic light emitting diode comprises the Complex of Li as modified by Tsai used as the emitter material of the device, wherein the emitter material is equated with an organic electroluminescent material, meeting all the limitations of claim 6.
The organic light emitting diode is equated with an optical or electrical-optical device because the device is operated by electricity and emits light, meeting all the limitations of claim 7.
The optical or electrical-optical device of Li as modified by Tsai, wherein the device comprises an organic light emitting diode because the device of Li as modified by Tsai is an organic light emitting diode, meeting all the limitations of claim 8.
In claim 10, Applicant recites “OLED device”. The OLED stands for organic light emitting diode as defined in the instant specification ([002]).
The optical or electrical-optical device of Li as modified by Tsai, wherein the luminescent material (“emitter” in [083]) in the OLED device comprises the Complex of Li as modified by Tsai, meeting all the limitations of claim 10
Regarding claim 9, the optical or electrical-optical device (“organic light emitting diode”) of Li as modified by Tsai reads on all the features of claims 6-8 and 10, as outlined above.
The organic light emitting diode comprises the Complex of Li as modified by Tsai as the emitter of the device.
Applicant recites “tetradentate cyclic-metal platinum complex comprising 6-substituted carbazole has 100% of internal quantum efficiency in the device”
The Complex of Li as modified by Tsai reads on the claimed limitations above but fails to teach that the compound has 100% of internal quantum efficiency in the device.
It is reasonable to presume that the Complex of Li as modified by Tsai has 100% of internal quantum efficiency in the device.
Support for said presumption is found in the use of like materials which result in the claimed property.
Applicant discloses the phosphorescent multidentate platinum metal complexes can be utilized simultaneously electroluminescence excited singlet and triplet excitons, obtained 100% of internal quantum efficiency in the instant specification ([006]).
The Complex of Li as modified by Tsai has identical structure as Applicant’s multidentate platinum metal complex of formula (I) ([008]) and Applicant’s exemplified complex Pt367 of the instant specification ([014]).
Therefore, the Complex of Li as modified by Tsai has 100% of internal quantum efficiency in the device, meeting all the limitations of claim 9.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once Miyata as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786